ROBB, Circuit Judge,
dissenting:
The question presented to this court for decision is perhaps obscured by the complexity of the proceedings before the Commission — proceedings which the majority says created a “peculiar uncertain limbo”. When the essential facts of the case are considered, however, I think both the issue and the answer become plain.
On September 28, 1973 Tennessee filed a capacity curtailment plan to be effective October 31, 1973. On October 19, 1973 Columbia protested the filing upon the ground that the proposed curtailment on the basis of capacity limitations rather than because of supply shortage was unjust, unreason*12able or unduly discriminatory. Nevertheless the plan became effective October 31, 1973.
By order issued December 7, 1973 the Commission treated Columbia’s protest as a complaint under section 5(a) of the Natural Gas Act, 15 U.S.C. § 717d(a) and granted Columbia’s request for formal hearings. Hearings were held before Presiding Judge Lande in January and February 1974. This proceeding was Docket No. RP74-24.
On July 22, 1974, in another proceeding known as Docket Nos. CP73-115 and CP7427, and before any decision issued in Docket No. RP74-24, Presiding Judge Morse issued his initial decision in which he concluded that volumetric annual limitations for Tennessee’s customers would be appropriate. On November 26, 1974, by Opinion No. 712, the Commission adopted Judge Morse’s decision. Rehearing was denied January 17, 1975.
Tennessee applied its curtailment plan based on capacity limitations until September 22, 1974. Thereafter it applied a curtailment plan based solely on supply shortage.
On July 9, 1975, in Docket No. RP74-24, the proceeding on Columbia’s complaint, Presiding Judge Lande issued his initial decision. He concluded that Tennessee’s capacity curtailment plan was improper, because it curtailed CD customers in order to deliver gas to G and GS customers. He found this to be preferential treatment in violation of section 4(b) of the Natural Gas Act, 15 U.S.C. § 717c(b). On March 14,1977 the Commission affirmed Judge Lande’s ruling. Speaking of the practical effect of this decision on Tennessee and its customers the Commission said:
Due to the unique procedural stance of this proceeding, the finding approved above does not have any real impact upon Tennessee and its customers.
All of this means that our present ruling is given prospective effect only; however, since Tennessee has been implementing its curtailment plan since September 22, 1974, solely due to a supply shortage, the issue of capacity curtailment is completely moot since that date.
(J.A. 140, 141)
Tennessee sought rehearing of the Commission’s order, arguing, among other things, that because the capacity curtailment issue was moot, the Commission should vacate its finding with respect to that issue. The Commission denied rehearing, May 9, 1977, reasoning that:
While it is true that, in terms of possible remedies for the complaints herein, the issue is moot, it is not moot in all respects. Clearly Tennessee actively defended its right to use the curtailment plan for capacity deficiency during every stage of this proceeding and long after it had stopped that practice. Without this Commission finding that such use of its curtailment is unjust and unreasonable, Tennessee could possibly reinstitute capacity curtailment in order to permit load growth. As shown above, it certainly retains its conviction that it can do just that.3 Accordingly, the issue is not moot to the extent that the Commission has the right to let stand a determination that will act as precedent to preclude Tennessee from reinstituting an unjust and unreasonable practice which Tennessee maintains is permissible. Tennessee cannot be permitted to vitiate the fruits of this entire proceeding with its inappropriate claim of mootness so as to be free at some future date to begin capacity curtailment anew, forcing its aggrieved customers and the Commission to the task of another Section 5 investigation.4
(J.A. 151) On this appeal from the Commission’s orders in Docket No. RP74-24 Ten*13nessee repeats its argument that the order with respect to the capacity curtailment plan should be vacated as moot. Tennessee also argues that this curtailment plan was reasonable and proper.
The majority holds that the challenge to Tennessee’s capacity curtailment plan was mooted when the Commission by Order No. 712 ordered the imposition of volumetric limitations on Tennessee’s customers. I do not agree.
Tennessee’s capacity curtailment plan provides that it may be invoked “[i]f for any reason whatever” Tennessee is unable to meet customer demands. Opinion No. 712 did not consider the validity of this plan. Accordingly, although the plan has been replaced by curtailment because of supply shortage, it remains on file with the Commission; and absent an order striking it down it may be invoked by Tennessee in the future. Moreover, the initial decision of Presiding Judge Morse in Docket Nos. CP73-115 and CP74-27 and Opinion No. 712 affirming this decision, emphasized that the volumetric limitations imposed by that decision were temporary.1 Under these circumstances I think the Tennessee curtailment plan has, and will continue to have, vitality in the absence of a final decision declaring it invalid. I agree with the Commission that it “has the right to let stand a determination that will act as precedent to preclude Tennessee from reinstituting an unjust and unreasonable practice which Tennessee maintains is permissible.” (Op. denying Rehear, in Docket No. RP74-24) (J.A. 151)
There is an additional reason why the case is not moot, even though the Commission’s order has no present impact on Tennessee’s plan and Columbia’s complaint. The Administrative Procedure Act, 5 U.S.C. § 554(e) (1976) expressly provides that
The agency, with like effect as in the case of other orders, and in its sound discretion, may issue a declaratory order to terminate a controversy or remove uncertainty.
Thus, the Commission’s order may properly stand as a declaratory order with respect to the validity of Tennessee’s curtailment plan.
I would hold that this case is not moot. I would reach the merits, and affirm the Commission’s order.

 In fact Tennessee reasserted the correctness of capacity curtailment in its application for rehearing by attaching its brief on exceptions on that point.


 Under the curtailment settlement approved by the Commission in Docket No. RP75-50 by order of February 28, 1977, Tennessee would be barred from any such reinstitution of capacity curtailment until November 1, 1980.


. A settlement agreement upon which Tennessee relies (Br. P. 16) expires in 1980.